Citation Nr: 1108469	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches (tension and/or migraine), to include as secondary to service-connected rhinitis, sinusitis, hypertension, and/or post-operative removal of nevus of the left eye. 

2.  Entitlement to service connection for a prostate disorder.

3.  Entitlement to service connection for a heart murmur, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to February 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in January 2009; a transcript of that hearing is of record.

In January 2010, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional records.

In March 2010, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  The Veteran submitted a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

In a March 2009 statement, the Veteran claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  During his January 2010 hearing, the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left hydrocele (previously claimed as cyst of the groin) was discussed.  The Board notes that these matters were raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for heart murmur, to include as secondary to service-connected hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied reopening the Veteran's claim of service connection for headaches.  The Veteran did not initiate a timely appeal for this matter.

2.  None of the new evidence associated with the claims file since the October 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for headaches, or raises a reasonable possibility of substantiating the claim of service connection for headaches.

3.  Evidence of record does not demonstrate that a prostate disorder was manifested during active service or was developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  The October 2006 RO rating decision that denied reopening the Veteran's claim of service connection for headaches is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's October 2006 denial is not new and material, the criteria for reopening the Veteran's claim of service connection for headaches have not been met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  A prostate disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in April 2007 and August 2007.  These pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  

Regarding Kent, the notice letters provided to the Veteran also included the criteria for reopening a previously denied claim, the evidence and information that was necessary to reopen his claim, and the criteria for establishing service connection.  He was also provided information concerning why the claim of entitlement to service connection for headaches was previously denied, and a description what evidence would be necessary to substantiate the elements required to establish service connection for headaches that were found insufficient in the previous denial.  Specifically, he was told that previous decisions had denied his claim on the basis that there had been no evidence linking his headaches to his active service or a service-related disability.

With respect to the Dingess requirements, in August 2007, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment and service personnel records, VA and private treatment records, and records from the Social Security Administration (SSA).  The Veteran submitted VA and private treatment records as well as written statements discussing his contentions.  

The Board is cognizant that the Veteran submitted a February 2010 VA administrative note that indicated that the treating VA recommended/advised that the Veteran to undergo a CT scan of the head in order to evaluate the Veteran's headaches.  There is no suggestion that the CT scan was performed let alone even ordered.  Indeed, neither the Veteran nor his representative have indicated that the CT scan of his head was performed or identified any additional pertinent VA treatment for headaches since February 2010 for the AMC or RO to obtain.  To remand the matter on the speculation that the CT scan may have been performed would be a waste of government resources.

He was also provided an opportunity to set forth his contentions during a January 2009 DRO hearing as well as the hearing before the undersigned in January 2010.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the January 2010 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding onset of the Veteran's claimed prostate disorder, his current symptoms, and any causal link between the claimed disorder and his active service.  T. at p. 11-14.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's new and material evidence claim, to include that new and material evidence consisted of a causal connection between his claimed headaches and any of his service-connected disabilities.  T. at p. 17.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical opinions that were to be procured and submitted by the Veteran or his representative.  

Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches and for entitlement to service connection for a prostate disorder.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In addition, a VA examination with respect to the issue of service connection for a prostate disorder on appeal was obtained in February 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It also considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

A duty to provide a medical examination or obtain a medical opinion only applies to a claim to reopen a finally adjudicated claim if new and material evidence is presented or secured.  As the Board finds below that new and material evidence has not been received to reopen the issue of service connection for headaches, a remand for a VA examination is not warranted.  38 C.F.R. § 3.159(c)(4)(iii) (2010).

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

New and Material Evidence - Service Connection for Headaches

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002). When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

By way of history, service connection for rhinitis and sinusitis was granted in September 1981.  A noncompensable disability rating was assigned.  The rating was increased to 10 percent in November 1988.  The increased evaluation was based on the Veteran's assertion that his sinus-related headaches had increased in severity and frequency.  

Thereafter, by a rating decision dated in July 2002, the RO denied service connection for headaches.  The RO held that there was no record of the Veteran being treated for headaches in service.  The RO also determined that there was no evidence relating the Veteran's headaches directly to service or his service-connected left eye condition.  Then, in December 2002, the Veteran petitioned the RO to reopen his claim on the basis that his headaches were secondary to his service-connected rhinitis and sinusitis.  A rating decision dated in April 2004 denied the Veteran's claim on its merits finding that he had failed to submit evidence relating his headaches to his rhinitis and/or sinusitis or to his active military duty.  

A claim for service connection for headaches was again denied in June 2004.  In this decision, the RO found that there was no evidence linking any current headache disorder to his active service or any service connected disability, to include hypertension.  Reference was made to a March 2004 VA examination that diagnosed the Veteran as having muscle tension headaches with superimposed migraine headaches that were not related to his hypertension.  

In June 2005, the RO issued a rating decision that denied reopening the Veteran's claim for service connection for headaches.  The RO found that the Veteran had failed to submit any competent and credible evidence showing that his headaches were related to his active service or his service connected hypertension or sinus disability.  Notably, the RO advised the Veteran that his current headaches were viewed as a component of his service connected sinusitis and rhinitis and were considered the rating assigned to that disability.

Then, in July 2006, the Veteran filed a claim for service connection for headaches, to include as being secondary to his service connected disabilities.  In an October 2006 rating decision, the RO denied reopening the claim of entitlement to service connection for headaches.  It was again noted that headaches were recognized as a component of the Veteran's service-connected sinusitis and that previously diagnosed migraines and muscle tension headaches were not associated with his sinusitis or any other already service-connected conditions.  Thus, the Board notes that the October 2006 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In February 2007, the Veteran again claimed entitlement to service connection for headaches.  This appeal arises from the RO's October 2007 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim for service connection for headaches.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring the issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the October 2006 denial includes statements from the Veteran; VA treatment records dated from 2007 to 2010; VA examination reports dated in May 2007 and February 2009; a February 2009 DRO hearing transcript; and a January 2010 hearing transcript.

VA treatment records dated from 2007 to 2010 reflected continued complaints of headaches and assessments of chronic tension headaches.  In a February 2010 VA administrative note, a treating VA staff physician listed a primary diagnosis of chronic tension headache, indicated that the Veteran was suffering from chronic muscle tension headaches/sinusitis, and ordered a CT scan of the head be performed to evaluate the Veteran's headaches.  

During the January 2009 and January 2010 hearings, the Veteran asserted that his service-connected hypertension, eye, and sinusitis disabilities contributed to his current claimed headaches and that he had suffered from headaches associated with nosebleeds during active service. 

This evidence is "new" in that it was not previously before agency decision makers at the time of the October 2006 rating decision, and is not cumulative or duplicative of evidence previously considered.

However, none of this evidence is "material" for purposes of reopening the claim of entitlement to service connection for headaches.  Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the October 2006 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim. New evidence of record does not reflect any competent evidence of a causal relationship between the Veteran's currently diagnosed headaches and events during his active service and/or any of his service-connected disabilities.
 
Statements and hearing testimony from the Veteran and his representative revealed repeated contentions that the Veteran suffers from a current headache disorder related to events during his active service or secondary to one of his service-connected disabilities.  Aside from the fact that these assertions are, essentially, cumulative of such other assertions as were previously of record, the Board emphasizes that testimony simply reemphasizing the position previously considered in the prior final rating decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998).

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for headaches has not been received.  As such, the requirements for reopening the claim are not met, and the October 2006 denial of the claim remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Entitlement to Service Connection for Prostate Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

The Veteran contends that he suffers from a prostate disorder that was incurred during active service.  While service treatment records do not show any complaints, treatment, or diagnosis of a prostate disorder, post-service VA treatment records dated from 2001 to 2010 showed diagnoses of benign prostatic hypertrophy (BPH). 

In a February 2009 VA genitourinary examination report, the Veteran complained of a prostate disorder manifested by swelling of the testicles and indicated that he has a family history of prostate cancer.  The examiner, a VA physician, noted that the Veteran's prostate was smooth and nontender with normal external sphincter tone, listing an impression of BPH with no evidence of significant obstruction and normal prostate-specific antigen (PSA).  He reported that he did not find any evidence of a significant prostate condition that would be connected to service.

In written statements of record as well as during the January 2009 and January 2010 hearings, the Veteran reported that his claimed prostate disorder was manifested by swelling of the testicles, enlargement of the prostate, and that he was currently taking medication prescribed to treat a prostate disorder.  He further asserted that his prostate condition has caused all type of sexual and urine problems. 

As an initial matter, the Board parenthetically notes that the issue of entitlement to service connection for a left hydrocele has been adjudicated separately from the current matter on appeal and that the Veteran already receives VA compensation benefits for impotency.  However, the post-service VA treatment notes as well as the VA examination results dated in February 2009 did reflect a diagnosis of a current prostate disorder, BPH.  Shedden element (1) is therefore met.

As to Shedden element (2), disease or injury in service, service treatment records did not demonstrate complaints, treatment, or diagnosis of any prostate disorder. Evidence of in-service disease or disability is therefore lacking.

Finally, a finding of a causal relationship between the Veteran's current prostate disorder and a disease or injury incurred or aggravated during service is not shown.  Evidence of residuals of a prostate disorder, diagnosed as BPH, are first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, the record does not include any medical evidence or opinion even suggesting any causal relationship between the Veteran's claimed current post-service residuals of a prostate disorder and his military service.  In fact, in the February 2009 VA examination report, a VA physician specifically opined that he did not find any evidence of a significant prostate condition that would be connected to service.  Thus, Shedden element (3) is also not satisfied.  Consequently, the Board also finds that entitlement to service connection for a prostate disorder is not warranted.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to report prostate symptoms such as urinary difficulty because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the Veteran's reported history of service incurrence of enlarged prostate, his repeated statements of continued symptomatology since active service, and assertions of a causal relationship between the claimed prostate condition residuals and his active service, while tenuously competent, are nonetheless not credible.  

Significantly, the Veteran's reported history is clearly inconsistent with the other evidence of record.  Indeed, his assertions of in-service incurrence contradict documentation contained in his service treatment records at the time of entrance and separation from service.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran). 

The Board finds that his written statements and hearing testimony touting continued symptomatology of the prostate since active service are inconsistent with post-service treatment records that did not show treatment for BPH until 2003.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board emphasizes the multi-year gap between discharge from active duty service (1981) and initial reported symptoms and diagnosis in 2001, almost 20 years after service separation, despite the fact that he sought treatment for multiple other medical complaints.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

In addition, the Board does not find his statements concerning the etiology of his claimed prostate disorder to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that his claimed prostate disorder was not connected to service.

Moreover, while intending no disrespect, the undersigned gleaned through the Veteran's testimony that he does not appear to understand rudimentary anatomy or biology.  The Veteran seems to believe that his testicles and prostate are one-in-the-same organ.  In that regard, his primary focus was related to his left testicle hydrocele, which is not an issue that is not currently before the Board, and his belief that his hydrocele/mass was located on his prostate.  The undersigned also observes statements in the record wherein the Veteran maintains that he has half a penis.  However, records as recent as February 2009 VA examination do not support such a finding.  The February 2009 genitourinary system examination makes no reference to a deformity of the penis.  Put another way, the undersigned has serious reservations in finding the Veteran competent to assess his own physical well-being.

Based on the foregoing discussion, the Board finds that the Veteran's repeated assertions of in-service incurrence, continuity of symptomatology, and etiology of his current, claimed prostate disorder lack credibility and competency and are without probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Therefore, the criteria to establish entitlement to service connection for the claimed disorder have not been established, either through medical evidence or through the Veteran's lay statements.

For the foregoing reasons, the claim for service connection for a prostate disorder must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.




(CONTINUED NEXT PAGE)

ORDER

New and material evidence has not been received in order to reopen a claim of entitlement to service connection for headaches (tension and/or migraine), to include as secondary to service-connected rhinitis, sinusitis, hypertension, and/or post-operative removal of nevus of the left eye.

Entitlement to service connection for a prostate disorder is denied.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for heart murmur, to include as secondary to service-connected hypertension, is warranted.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In multiple written statements as well as during his January 2009 and January 2010 hearings, the Veteran has clearly asserted that his claimed heart murmur onset in but was not formally diagnosed during service or has been aggravated (permanently worsened) by his service-connected hypertension.  

Service treatment records are void of any complaints, treatment, or findings of a heart murmur.  An October 1988 post-service VA electrocardiogram (ECG) report revealed abnormal findings, showing normal sinus rhythm and voltage criteria for left ventricular hypertrophy (LVH).  However, an October 1988 VA examination report noted that there was no evidence of a murmur, thrill, or friction rub.  A September 1989 VA examination report listed cardiovascular findings, including a grade II/IV systolic murmur along the left sterna border.  VA ECG reports dated in May 1990 and January 1991 revealed sinus bradycardia and voltage criteria for LVH.

Additional VA treatment notes showed findings of a heart murmur in 2003.  An April 2007 VA ECG report revealed normal sinus rhythm and moderate voltage criteria for LVH (noted that it may be a normal variant), while a December 2008 VA ECG report revealed Trileaflet aortic valve with mildly sclerotic cusps with good mobility as well as trace tricuspid and pulmonic regurgitation and physiologic pericardial effusion. 

In a February 2009 VA hypertension/heart examination report, it was indicated that the Veteran was noted to have a heart murmur in 2003 by his VA primary care provider.  The examiner noted that ECG reports over the past several years were suggestive of repolarization and LVH with a subsequent December 2008 ECG that was basically normal without evidence of significant valvular heart disease.  Cardiac examination findings were noted as regular rate and rhythm and faint flow murmur heard in the aortic region measuring 1/6 that was nonradiating with a slight harsh quality and no ejection murmur type sound.  The examiner noted that the murmur did increase with squatting maneuvers but resolved with standing.  He listed a diagnostic impression of essential hypertension with flow murmur, opining that the Veteran's heart murmur was probably a flow murmur as a result of blood flow across the heart valves and without any evidence of significant hypertensive heart disease.  Thereafter, a February 2010 VA administrative note simply listed a primary diagnosis of functional systolic murmur (Trileaflet aortic valve).  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed above, the Board observes that the Veteran was provided with a VA examination for his claimed heart murmur in February 2009.  Unfortunately, that examination report is not adequate for rating purposes because it failed to address whether the Veteran's service-connected hypertension aggravated his claimed heart murmur and whether the Veteran's heart murmur was incurred as a result of military service.  The Board therefore finds that a remand is necessary to provide the Veteran with an adequate medical opinion that relies on all the evidence of record as well as fully explains all findings and opinions in sufficient detail.

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Little Rock, Arkansas; however, the claims file only includes treatment records from that facility dated up to September 2009.  In a February 2010 VA administrative note, it was indicated that the Veteran suffered from a functional systolic murmur (Trileaflet aortic valve).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed heart murmur from the Little Rock VAMC for the period from September 2009 to the present.

2.  Thereafter, the Veteran's claims file should be returned to Dr. L. B., who conducted the Veteran's February 2009 VA heart/hypertension examination, in order to determine whether the Veteran's service-connected hypertension aggravated (permanently worsened) his claimed heart murmur.  If Dr. L. B. is unavailable, the Veteran's claims file should be forwarded to another appropriate clinician.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed.

Based on a review of the claims folder and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed heart murmur had its onset during service OR was caused or aggravated by his service-connected hypertension.  If the examiner determines that a there has been aggravation as a result of the hypertension, the examiner should report the baseline level of severity of the heart murmur prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  In doing so, the examiner should acknowledge and discuss the February 2009 VA examination findings as well as the Veteran's statements as to onset, nexus, and continuity of symptomatology of his claimed heart murmur.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in February 2009.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


